ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2016-03-17_JUD_01_PO_02_EN.txt.                      70 	




                                        DECLARATION OF JUDGE BHANDARI



                        1. In the present case, I have voted with the majority in respect of the
                     first, second, third and fourth preliminary objections raised by Colom-
                     bia 1. However, with the greatest of respect to my learned colleagues, I
                     cannot join them in rejecting Colombia’s fifth preliminary objection 2,
                     which contends that the present case brought by Nicaragua is, in effect,
                     an improper attempt by Nicaragua to have this Court enforce one of its
                     prior judgments. Thus, for the reasons that I shall briefly outline here­
                     under, I would declare Nicaragua’s present claim inadmissible and
                     thus would not allow this case to proceed to the merits phase of these
                     proceedings.
                        2. As the majority correctly and succinctly observes, “Colombia’s
                     fifth preliminary objection rests on the premise that the Court is being
                     asked to enforce its 2012 Judgment” 3. If true, Nicaragua’s claim would
                     run afoul of Article 94, paragraph 2, of the Charter of the United Nations,
                     which reads as follows :
                                “If any party to a case fails to perform the obligations incumbent
                              upon it under a judgment rendered by the [International] Court [of
                              Justice], the other party may have recourse to the Security Council,
                              which may, if it deems necessary, make recommendations or decide
                              upon measures to be taken to give effect to the judgment.” (Emphasis
                              added.)
                       3. Moreover, Article L of the Pact of Bogotá (a treaty which, I will
                     recall, I have joined the majority in concluding grants jurisdiction in the
                     present case 4) provides as follows :
                                “If one of the High Contracting Parties should fail to carry out the
                              obligations imposed upon it by a decision of the International Court
                              of Justice . . . the other party or parties concerned shall, before resort‑
                              ing to the Security Council of the United Nations, propose a Meeting
                              of Consultation of Ministers of Foreign Affairs to agree upon appro-
                              priate measures to ensure the fulfilment of the judicial decision . . .”
                              (emphasis added).


                          1 Judgment, para. 111 (1) (a)–(e).
                          2 Ibid., para. 111 (1) (f).
                          3 Ibid., para. 109.
                          4 See my vote rejecting Colombia’s first preliminary objection at ibid., para. 111 (1) (a).

                     

                     71




6 CIJ1092.indb 138                                                                                                      15/02/17 08:34

                     71 	 sovereign rights and maritime spaces (decl. bhandari)

                       4. When these two authorities are read in concert it is clear that if
                     Nicaragua, as both a Member of the United Nations and a party to the
                     Pact of Bogotá, seeks to enforce the 2012 Judgment of this Court in the
                     Territorial and Maritime Dispute (Nicaragua v. Colombia) case (“2012
                     Judgment”), its ultimate avenue of recourse is the Security Council. This
                     obligation, posited by the plain wording of these two texts, is further rein-
                     forced by a supplementary a contrario interpretation, in that both the
                     United Nations Charter and the Pact of Bogotá are conspicuously silent
                     on the ability of an aggrieved former litigant to re-­approach the ICJ to
                     seek enforcement of one of its prior judgments.

                       5. While the majority does not deny that Nicaragua has framed its case
                     as a request to enforce the 2012 Judgment, it recalls that ultimately “it is
                     for the Court, not Nicaragua, to decide the real character of the dispute
                     before it” 5. While this statement is true as a matter of law, I simply dis-
                     agree with the majority that, based on the facts as averred at this prelimi-
                     nary stage of the proceedings, the Court ought to arrive at the independent
                     conclusion that Nicaragua’s present claim is anything other than a rather
                     obvious attempt to circumvent the Security Council by asking the Court
                     to enforce its prior Judgment.


                       6. While an exhaustive analysis of Nicaragua’s written and oral plead-
                     ings would greatly exceed the scope of the present declaration, I draw
                     upon several points that illustrate why I respectfully cannot accept the
                     majority’s position that Nicaragua is not presently seeking to enforce the
                     2012 Judgment through its present claim.

                       7. First, in its Application, Nicaragua
                              “requests the Court to adjudge and declare that Colombia is in breach
                              of . . . its obligation not to violate Nicaragua’s maritime zones as delim‑
                              ited in paragraph 251 of the ICJ Judgment of 19 November 2012 as
                              well as Nicaragua’s sovereign rights and jurisdiction in these zones” 6.
                              
                        8. Second, this plea is reiterated virtually verbatim in the prayer for
                     relief contained in Nicaragua’s Memorial 7.
                        9. Third, the pleadings reveal many instances of alleged conduct that,
                     if true, strongly suggest that Colombia failed to heed the boundaries
                     delimited by the 2012 Judgment, including but not limited to : the enact-
                     ment on 9 September 2013 of Decree 1946, which purported to create an
                     “Integral Contiguous Zone” asserting sovereign rights over maritime
                     areas the Court had explicitly determined to be Nicaraguan ; the encroach-

                          5 Judgment, para. 109.
                          6 Ibid., para. 11 ; emphasis added.
                          7 Ibid., para. 12.



                     72




6 CIJ1092.indb 140                                                                                          15/02/17 08:34

                     72 	 sovereign rights and maritime spaces (decl. bhandari)

                     ment of Colombian naval vessels into waters explicitly declared to be
                     under the sovereign jurisdiction of Nicaragua in the 2012 Judgment ; the
                     issuance of fishing licenses by the Colombian authorities for waters
                     adjudged to belong to Nicaragua by the 2012 Judgment ; and Colombia’s
                     contention that it was precluded from executing the 2012 Judgment by
                     virtue of a domestic law impediment necessitating that any changes to its
                     boundaries can only be effected by the conclusion of a treaty 8.



                       10. While not contesting these points, the rationale underpinning the
                     majority’s determination that Nicaragua is not asking the Court to
                     enforce the 2012 Judgment in the face of such a compelling body of evi-
                     dence to the contrary is to be found in the latter portion of paragraph 109,
                     which, for ease of reference, I reproduce hereunder :

                                “[A]s the Court has held (see paragraph 79 above), the dispute
                              before it in the present proceedings concerns the alleged violations by
                              Colombia of Nicaragua’s rights in the maritime zones which, accord-
                              ing to Nicaragua, the Court declared in its 2012 Judgment appertain
                              to Nicaragua. As between Nicaragua and Colombia, those rights are
                              derived from customary international law. The 2012 Judgment of the
                              Court is undoubtedly relevant to that dispute in that it determines the
                              maritime boundary between the Parties and, consequently, which of
                              the Parties possesses sovereign rights under customary international
                              law in the maritime areas with which the present case is concerned.
                              In the present case, however, Nicaragua asks the Court to adjudge
                              and declare that Colombia has breached ‘its obligation not to violate
                              Nicaragua’s maritime zones as delimited in paragraph 251 of the
                              Court[’s] Judgment of 19 November 2012 as well as Nicaragua’s sov-
                              ereign rights and jurisdiction in these zones’. . . Nicaragua [therefore]
                              does not seek to enforce the 2012 Judgment as such.”

                        11. I respectfully take issue with this conclusion and the analysis upon
                     which it rests. First, the cited paragraph 79 is a rather inapposite reference,
                     since that paragraph draws a conclusion on a separate point of law, which
                     is based upon a different set of factual considerations. It is to be recalled
                     that the analysis preceding paragraph 79 dealt with Colombia’s second
                     preliminary objection, i.e., whether there was in fact a “dispute” between
                     the Parties at the time the Application was filed, in accordance with the
                     requirement stipulated under Article 38 of the Statute of the Court.
                        12. As one might expect, the thrust of the analysis preceding para-
                     graph 79 of the Judgment does not focus on the character of Nicaragua’s
                     claim, but rather on the critical issue of whether there existed a bona fide
                          8   Judgment, paras. 54‑57.

                     73




6 CIJ1092.indb 142                                                                                        15/02/17 08:34

                     73 	 sovereign rights and maritime spaces (decl. bhandari)

                     dispute between the Parties at the time Nicaragua filed its Application. To
                     this end, the analysis was not focused on the source of Nicaragua’s legal
                     claim but rather the actions of the Parties prior to the filing of Nicaragua’s
                     Application, in order to determine whether such conduct could properly
                     be deemed a “dispute” for the purpose of Article 38 of the Statute of the
                     Court. After conducting such an examination, the majority determined —
                     correctly, in my view, as my vote on this issue evinces 9 — that there was
                     indeed a “dispute” between the Parties as contemplated by Article 38, and
                     thus the second preliminary objection of Colombia ought to be rejected.
                        13. Since the analysis leading up to the conclusion at paragraph 79 of
                     the Judgment on Colombia’s second preliminary objection dealt with a
                     separate and distinct legal issue and focused on the conduct of the Parties
                     in the interval between the issuance of the 2012 Judgment and the filing
                     of Nicaragua’s Memorial, the majority’s reliance on paragraph 79 to but-
                     tress its conclusion on the fifth preliminary objection is, to my mind, ten-
                     uous at best. Indeed, to the extent that portion of the Judgment touches
                     upon the legal source of the dispute — i.e., enforcement of Nicaragua’s
                     maritime rights under customary international law versus enforcement of
                     the 2012 Judgment per se — at all, this was done obliquely and often by
                     way of examples that are either inconsistent with, or at least unhelpful to,
                     the majority’s conclusion as to the true character of Nicaragua’s com-
                     plaint.

                        14. Second, in my respectful view, the majority’s analysis regarding
                     Colombia’s fifth preliminary objection simply ignores the clear, unequiv-
                     ocal, and repetitive assertions by both Parties — explicitly and implic-
                     itly — that the crux of the matter under consideration is, quite plainly,
                     Colombia’s alleged non‑compliance with the 2012 Judgment. Such asser-
                     tions are abundantly supported by the factual record available to this
                     Court at this preliminary stage of proceedings.


                       15. For these reasons, I would uphold Colombia’s fifth preliminary
                     objection and consequently refuse to allow Nicaragua’s claim to advance
                     to the merits phase of this case.

                                                                 (Signed) Dalveer Bhandari.




                          9   Judgment, para. 111 (1) (b).

                     74




6 CIJ1092.indb 144                                                                                    15/02/17 08:34

